Citation Nr: 9931143	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1975.

In a rating decision dated in April 1975, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
psychiatric disability.  He was notified of this decision and 
of his right to appeal by a letter dated the following month.  
He submitted a notice of disagreement with this determination 
and additional evidence was received.  By rating action dated 
in January 1977, the RO again denied service connection for a 
psychiatric disability.  A statement of the case was issued 
in February 1977, but the veteran failed to submit a 
substantive appeal.  The veteran recently sought to reopen 
his claim for service connection for a psychiatric 
disability.  In a rating action dated in July 1995, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim remained denied.  

In his substantive appeal dated in December 1995, the veteran 
indicated that he wanted to testify at a hearing at the RO 
before a member of the Board of Veterans' Appeals (Board).  
By letter dated in July 1996, he withdrew his request for a 
travel board hearing.  Instead, he requested a hearing before 
a hearing officer at the RO.  Although several such hearings 
were scheduled, the veteran failed to report for any of them.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decisions dated in April 1976 and January 1977, 
the RO denied the veteran's claim for service connection 
for a psychiatric disability.  

2. The veteran was informed of these decisions and of his 
right to appeal, but a timely appeal was not perfected.  

3. The evidence added to the record since the April 1976 and 
January 1977 determinations includes diagnoses of 
schizophrenia.

4. This evidence is neither cumulative nor redundant, and is, 
in conjunction with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. The claim for service connection for a psychiatric 
disability is supported by cognizable evidence showing 
that the claim is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a psychiatric disability in April 1976 and 
January 1977 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).

2. The veteran's claim for service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was notified 
of the disallowance of the claim for service connection for a 
psychiatric disability in May 1976.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since the veteran was informed of the denial of his 
claim for service connection for a psychiatric disability.  
In order to do so, the Board will separately describe the 
evidence which was of record at the time of the rating 
decisions in April 1976 and January 1977, and the evidence 
presented subsequently.  The prior evidence of record is 
vitally important in determining newness and materiality for 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records showed that the veteran was 
hospitalized beginning in March 1975 with a history of drug 
abuse (cocaine, LSD, THC and marijuana).  It was noted that 
he was admitted after having given evidence of tangential 
thinking, hallucinations, loose associations and mood swings 
between euphoria and depression.   On admission, there was 
evidence suggesting a drug-related psychotic episode.  He had 
a history of 20-50 LSD trips and he had also used cocaine, 
heroin and marijuana.  On mental status examination, the 
veteran appeared psychotic with flat affect, loosening of 
associations and auditory hallucinations.  The diagnosis on 
discharge was drug-induced psychosis.  He was transferred to 
another service department hospital.   On the separation 
examination in May 1975, a psychiatric evaluation was 
abnormal.  An inadequate personality was noted.  

A Department of Veterans Affairs (VA) outpatient treatment 
note dated in June 1975 is of record.  The veteran reported 
that his problem was depression and requested to see a 
psychiatrist.  Later that day, it was indicated that Valium 
was prescribed.  It was reported that the veteran resented 
not having been given a medical discharge.  He was seen the 
following day and stated that he was depressed.  

A summary from a State of California hospitalization shows 
that the veteran was discharged on June 9, 1975 following a 
15-day stay.  It was indicated to that he had been sent to 
the hospital after bizarre and violent behavior and was noted 
to be disoriented.  It was indicated that he demonstrated 
bizarre behavior and a thought disorder which improved with 
medication.  The diagnosis was schizophrenia, paranoid type.  

In a statement dated in July 1976, a private physician noted 
that he had examined the veteran the previous month on court 
order as a result of his having been charged with an assault.  
The purpose of the evaluation was to form an opinion as to 
whether the veteran was sane at the time of the alleged 
attack.  Various records were also available to the examiner.  
It was indicated that the circumstances leading up to the 
veteran's arrest included the fact that he had smoked 
marijuana which the veteran assumed had PCP (Angel dust).  
The examiner noted that the veteran was a very impulsive 
individual.  It was his opinion that as a result of a 
combination of intoxication on alcohol and probably TCP, a 
psychosis was precipitated which took the form of a "settled 
insanity." This resulted in severely impaired mental 
functioning on the basis of this intoxication.  It was 
indicated that the veteran was an extremely marginal 
individual in society and had been since early in his youth.  
He was always chronically intoxicated on one form of drugs or 
another such that it would be very difficult to determine 
what his baseline mental state was.  Finally, the examiner 
opined that the veteran, if not intoxicated, could function 
reasonably well without injuring anyone.  On the other hand, 
he found it very difficult not to be almost chronically 
intoxicated on one form of drugs or alcohol or another.  When 
intoxicated, he behaved in a bizarre, psychotic, impulsive, 
irresponsible and, at times, assaultive matter, such that he 
became a significant danger to the community as well as to 
himself.  

The veteran was admitted to Patton State Hospital in August 
1976.  It was noted that he had been charged with assault by 
means of force likely to produce great bodily harm.  It was 
indicated that the veteran displayed no psychotic symptoms.  
His main problem appeared to be his drug and alcohol abuse.  
When intoxicated, he apparently became assaultive due to 
psychotic reactions to the drugs.  

The RO decisions 

Based on the evidence summarized above, the RO, in a rating 
decision dated in April 1976, denied the veteran's claim for 
service connection for a psychiatric disorder.  It was noted 
that he had been treated in service for an acute drug-induced 
psychosis and that no other mental or nervous condition was 
noted or treated.  It was indicated that his disability was 
the result of the veteran's own willful misconduct.  The 
veteran was notified of this decision and of his right to 
appeal by a letter dated in May 1976.  Based on the receipt 
of the evidence received subsequent to the April 1976 
determination, the RO, by rating action dated in January 
1977, denied service connection for a psychiatric disorder.  
It was determined that the veteran did not have a true 
psychosis and that he only had one after using drugs.  It was 
also reported that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1702 was granted.  

A statement of the case concerning the claim for service 
connection for a psychiatric disorder was issued by the RO in 
February 1977.  A substantive appeal was not received.  

The additional evidence 

VA outpatient treatment records show that the veteran was 
seen in August 1987 and it was reported that he been 
discharged the previous month.  He had been admitted after he 
was threatening someone.  It was noted that the veteran was 
nervous and anxious.  He was depressed and very irritable.  
The diagnoses were drug dependence, alcohol abuse and 
adjustment disorder with depressed mood.  

On VA hospitalization in November 1987, it was noted that the 
veteran had a long history of anti-social behavior since he 
was 10 years old.  He had been incarcerated on numerous 
occasions.  The diagnosis was antisocial personality 
disorder. 

VA medical records dated from 1995 to 1998 have been 
associated with the claims folder.  The veteran was 
apparently seen in February 1995 and reported that the police 
were trying to kill him.  He sought treatment for paranoid 
fears.  The assessments were paranoid schizophrenia, and 
mixed substance dependence.  When seen in June 1995, the 
veteran reported that he had consumed alcohol and used 
marijuana within the previous ten days.  He stated that he 
had command hallucinations telling him to commit criminal 
acts.  The diagnoses were rule out schizo-affective disorder, 
rule out bipolar disorder, hypomanic, and marijuana use, 
occasional.  A statement from a VA employee health physician 
dated in July 1995 shows that a review of the veteran's 
medical records reveal that he had been a patient at that 
facility for several months and had been treated for paranoid 
schizophrenia.  In September 1995, it was concluded that he 
had major depression.  In October 1995, it was reported that 
the veteran had tried to hurt himself several weeks earlier 
while riding a motorcycle and intentionally trying to crash 
it.  The provisional diagnoses were major depression, rule 
out post-traumatic stress disorder; rule out organic brain 
disorder and rule out paranoid personality disorder.  

The veteran was hospitalized by the VA in December 1995.  He 
was admitted because of a temper and poor tolerance.  He felt 
that he was being discriminated against because of his color 
and that he used aggression to hurt people.  He thought that 
people were trying to antagonize him intentionally to provoke 
him into anger.  At the height of anger he admitted to 
auditory hallucinations telling him to assault his 
tormentors.  He admitted to smoking marijuana in the 72 hours 
prior to admission.  The diagnoses on discharge were history 
of psychosis, not otherwise specified, marijuana abuse, 
continuous and personality disorder with anti-social 
features.

VA outpatient treatment records show that the veteran was 
seen in January 1996.  The assessments were paranoid 
schizophrenia and antisocial personality disorder.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  He stated that his life was threatened while 
he was on a ship in service.  Someone tried to kill him, 
there was a riot and a friend of his was killed.  It was 
indicated that he had been hospitalized the previous month at 
a VA hospital.  The veteran related that he had been 
abstinent from alcohol for five years, and from all other 
drugs for five years.  Following an examination, the 
impression was schizophrenia, paranoid type.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  This overturned a previous test adopted by 
the Court which held that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

As noted above, the RO denied the veteran's claim on the 
basis that he did not have a true psychosis, and that it was 
only manifested after using drugs.

The additional evidence in this case consists of VA medical 
records dated from 1987 to 1998.  These records reflect 
various diagnoses, including major depression and paranoid 
schizophrenia.  This evidence suggests that the veteran 
currently has schizophrenia, which was also diagnosed shortly 
after the veteran's discharge from service.  The evidence 
bears directly and substantially on the question before the 
Board, that is, whether the veteran has a psychiatric 
disability which is related to service.  The evidence 
received since the RO decisions of April 1976 and January 
1977 suggests that he does.  It is of such significance that 
it must be considered in order to fairly adjudicate the 
claim.  The Board finds, accordingly, that the additional 
evidence of record is new and material, warranting reopening 
of the claim for service connection for a psychiatric 
disability.

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has 
schizophrenia and there is evidence of schizophrenia being 
diagnosed within one month of the veteran's separation from 
service.  This provides the continuity contemplated by 
38 C.F.R. §  3.303(b) (1999) that would well ground a claim 
without competent medical evidence supporting such a link.  
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
concludes, therefore, that the veteran has met the burden of 
submitting a well-grounded claim.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  The claim is well grounded.  To this extent, the 
appeal is granted.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for including a psychiatric disability 
is well grounded, the Board finds that additional development 
of the record is required.  In this regard, the Board notes 
that the report of the veteran's hospitalization in a State 
of California hospital from May to June 1975 consists of a 
one page summary.  A discharge summary might contain 
additional useful information.  When he was seen by the VA in 
September 1995, the veteran provided the names of the 
hospitals in which he had been treated.  These included 
Oakland Rehabilitation, Norwalk Hospital and San Diego State 
Hospital.  It does not appear whether records from these 
facilities have been associated with the claims folder.  In 
addition, the veteran was hospitalized by the VA in September 
1998, but the discharge summary is not of record.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  The veteran should specifically 
be asked to provide the addresses and 
dates of treatment for Oakland 
Rehabilitation, Norwalk Hospital and San 
Diego State Hospital, as well as the name 
of the hospital in which he was treated 
from May to June 1975.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his current psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner is requested to furnish an 
opinion as to whether it is at least as 
likely as not that the veteran's 
schizophrenia was present in service or 
within one year thereafter, and whether 
the current psychiatric disability is 
related to the schizophrenia diagnosed 
shortly after his separation from 
service.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

